Per Curiam.
This case involves a sale by plaintiff to defendants of a parcel of land, on which plaintiff operated a “fish out” trout pond business, together with the pertinent equipment. A dispute arose as to the effective date of the sale. Plaintiff filed a complaint asking for rescission of the contract. Defendants filed a counterclaim asking for an accounting. After trial on the merits, the court denied rescission and rendered a judgment on the accounting. Defendants received less than they thought they should in the accounting, and appeal.
*28Upon de novo examination of the briefs and record we reach the same conclusions as did the trial judge.
Affirmed. Costs to appellee.
R. B. Burns, P. J., and J. H. Gmnis and Cobkin, JJ., concurred.